JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States of America against the above-named Respondent, for the purpose of ascertaining *96the sum to be paid by the said Government in respect of the lands and premises hereinafter described, said lands being required for Public Purposes, AND the PETITIONER GOVERNMENT having since the proceedings were instituted, withdrawn the desire for Public Purposes of certain portions of the land described in the original notice of the Registrar of Titles for the United States Naval Station, Tutuila, AND the said Registrar, under the provisions contained in Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States for public uses, having given due and proper notice to the Respondent herein, and proceedings before the said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of parties hereto, did satisfactorily adjust the acceptances and tenders of said parties, and did, on the 15th day of Dec., in the year 1902, A.D., report to this Court, which said report is now on file, recommending the Government be declared the PROPRIETOR of the lands and premises hereinafter described upon payment of the sum of $1,335, with interest and costs, IT IS NOW THEREFORE ORDERED AND ADJUDGED AS FOLLOWS; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Lutu, the sum of $1,335, together with interest thereon at the rate of eight per cent (8%) per annum, from the 8th day of January, in the year 1901, to the 18th day of December, 1902, amounting to $207.63, and shall pay costs of Attorney, Arbitration, Registrar’s and High Court costs, amounting to $110.50, said sums making a total of $1,653.13, in consideration of the release of all claims and demands of the said Respondent to the said lands and premises.
2. That in consideration of the payment of the said sum of $1,653.13, as aforesaid, the Government of the United States of America be, and the same is hereby *97declared, the PROPRIETOR of all that PIECE or PARCEL of LAND SITUATE IN FAGATOGO, in the UNITED STATES NAVAL STATION, TUTUILA, and called or known as part of “Malaloa”, being bounded towards the north by the Harbor of Pago Pago, at high-water mark; towards the east by the lands of T. Meredith, Afoa and Faagata; towards the south by land of said Lutu, and towards the west by land leased to E. W. Gurr, as all the said boundaries are more particularly described and delineated on the plot now on file in the office of the Registrar of Titles, in respect of said lands.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of said Government, according to said Order and Judgment.
GIVEN under my HAND and the SEAL of this COURT on this 15th day of December, in the year 1902, A.D.